At the evidentiary hearing, Hager presented evidence that he
                  was borderline intellectually disabled. Hager's former counsel testified
                  that his interactions with Hager and conversations with Hager's mother
                  did not cause him to question Hager's intellectual capacity, but did
                  suggest that Hager had a severe substance abuse problem and therefore
                  he had Hager evaluated by an "Alcohol and Drug Abuse Counselor" and
                  "Registered Nurse in Psychiatric and Mental Health Nursing." This
                  evaluation, which counsel presented to the district court at sentencing,
                  confirmed that Hager had a profound methamphetamine addiction but did
                  not indicate that he had an intellectual disability or that further testing
                  was necessary. After considering "the testimony at the hearing in this
                  matter and all other evidence in the Court's file," the district court
                  concluded that counsel was not deficient for failing to seek further
                  intellectual or psychological testing. The district court also concluded that
                  there was no prejudice because it had sentenced Hager for his role in
                  conceptualizing and planning the crime and would not have sentenced him
                  differently had it been presented with the newly offered evidence. The
                  district court's factual findings are supported by substantial evidence and
                  we agree with its legal conclusions. Accordingly, we conclude that Hager
                  fails to demonstrate that the district court erred, and we
                              ORDER the judgment of the district court AFFIRMED.




                                           Pickering



                   ta
                  Parraguirre r "'
                                                  J.
                                                             Saitta

SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1941A citt.
                cc: Hon. James Todd Russell, District Judge
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     Storey County District Attorney
                     Storey County Clerk




SUPREME COURT
          OF
      NEVADA
                                                  3
(0) I 947 A